DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merkle et al. (US 2014/0341290 A1) (hereinafter Merkle).

Regarding claim 1, Merkle discloses a video decoder for supporting a prediction mode for predicting blocks of a video [Paragraph [0006], Decoder for reconstructing a sample using intra-prediction], wherein the video decoder is configured to predict each of the blocks by extrapolating a neighborhood of the respective block into the block along a direction which varies across the respective block so that the direction for [Paragraphs [0142]-[0146], Adjacent blocks, including left, top, and right samples, as neighborhood of respective block into current block, are used to intra-predict current block in an intra direction 214 changed based on neighboring sample block].

Regarding claim 2, Merkle discloses the video decoder according to claim 1, and further discloses configured to vary the direction across the respective block in unit of lines of samples the respective block is composed of, or in unit of groups of lines of samples into which the block is partitioned, based on one or more offset values indicating an offset of sample positions at which the neighborhood is to be sampled for predicting a predetermined line or predetermined group of lines relative to further sample positions at which the neighborhood is to be sampled for predicting a further line or further group of lines adjacent to the predetermined line or predetermined group of lines [Paragraphs [0140]-[0145], Fig. 12, Varying the direction based on neighboring sample block is performed in units of groups of lines seen in Fig. 12, based on adapting the line end position offset, which derives the line start position and gradient].

Regarding claim 3, Merkle discloses the video decoder according to claim 2, and further discloses of the decoder configured to read for each line of samples [Paragraph [0136]-[0139], Decoder reads bitstream and reconstructs signal of the block comprising lines of samples] or for each group of lines a parameter indexing one of a set of offset values comprising a global offset value for the respective block, a first predetermined offset value, and a second predetermined offset value, wherein the first predetermined offset value and the second predetermined offset value are determined by reading the parameter indexing which is transmitted in a bitstream, wherein the first predetermined offset value and the second predetermined offset value indicate offsets of the sample positions relative to the further sample positions into opposite directions, and wherein the global offset value is an offset value between the first and the second predetermined offset values [Paragraph [0139]-[0145], Decoder reads transmission of three syntax elements in the bitstream, as the parameter indexing one of an offset values, the line end offset to the line end position being a global offset value that is determined over a range of offset values (includes first (lowest) and second (highest) predetermined offset values) as best matching Wedgelet partition].

Regarding claim 4, Merkle discloses the video decoder according to claim 3, and further discloses wherein the set of the offset values additionally comprises a first set of one or more offset values each of which indicates an offset of the sample positions relative to the each sample positions between the first predetermined offset value and the global offset value, and/or a second set of one or more offset values each of which indicates an offset of the sample positions relative to the each sample positions between the global offset value and the second predetermined offset value [Paragraph [0139]-[0145], the line end offset to the line end position being a global offset value that is determined over a range of offset values (includes first (lowest) and second (highest) predetermined offset values), wherein offset values in between first and line end offset, and second and line end offset are sets of offset values].

Regarding claim 5, Merkle discloses the video decoder according to claim 3, and further discloses configured to determine, for the respective block, the global offset value by prediction or based on a prediction parameter comprised by a data stream for the respective block [Paragraph [0088] & [0137]-[0145], the line end offset to the line end position being a global offset value that is determined of type intra prediction, with intra prediction parameters 48].

Regarding claim 6, Merkle discloses the video decoder according to claim 3, and further discloses configured to determine, for the respective block, the global offset value by selecting same among possible values between the first and second predetermined offset values [Paragraph [0139]-[0145], the line end offset to the line end position being a global offset value that is determined over a range of offset values (includes first (lowest) and second (highest) predetermined offset values) as best matching Wedgelet partition].

Regarding claim 7, Merkle discloses the video decoder according to claim 1, and further discloses configured to derive the direction across the respective block from information comprised by a data stream, wherein the information indicates one of a horizontal setting where the lines of samples are columns and a vertical setting where the lines of the samples are rows [Paragraph [0104]-[0108], [0112]-[0114] & [0137]-[0144], Signaling line start and line end positions to represent the wedgelet separation line, each including x and y coordinates, each respectively a horizontal and vertical setting, representing a column of samples at the x-coordinate and a row of samples at the y-coordinate].

Regarding claims (8-14), claims (8-14) are drawn to a video encoder for supporting a prediction mode for predicting blocks of a video, having limitations similar to the video decoder of using the same as claimed in claims (1-7) treated in the above limitations. Therefore claims (8-14) correspond to video decoder claims (1-7) and are rejected for the same reasons as used above.
Furthermore, Merkle discloses of a video encoder [Paragraph [0051], Fig. 1, encoder]. 

Regarding claim 15, method claim 15 corresponds to video decoder claim 1, and therefore is also rejected for the same rationale as listed above.

Regarding claim 16, non-transitory digital storage medium claim 50 corresponds to the same method as claimed in claim 15, and therefore is also rejected for the
same rationale as listed above.
Furthermore, Merkle discloses of a non-transitory digital storage medium having a computer program stored thereon to perform the method for supporting a prediction mode for predicting blocks of a video, when said computer program is run by a [Paragraph [0271]-[0280], computer readable medium including DVD, blue-ray, ROM, RAM, Flash, storing software, and executed by computer system].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANIEL CHANG/Examiner, Art Unit 2487